             Case 3:18-cv-00372-CSH Document 93 Filed 12/18/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


TYSON MANKER, on behalf of himself and
all others similarly situated, and                  No. 3:18-cv-372 (CSH)(RMS)
NATIONAL VETERANS COUNCIL FOR
LEGAL REDRESS, on behalf of itself, its
members, and all others similarly situated,

 Plaintiffs,                                        December 18, 2019

 v.

 THOMAS B. MODLEY, Acting Secretary of
 the Navy,

 Defendant.


                                      DISCOVERY ORDER

        Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and the Court’s Order

dated December 9, 2019 (ECF No. 88), and in light of the parties’ Joint Status Report filed on

December 6, 2019 (ECF No. 87), IT IS HEREBY ORDERED that:

        1.       By January 31, 2020, or 10 days before any Rule 30(b)(6) deposition of the Naval

Discharge Review Board (“NDRB”), whichever is earlier, Defendant shall produce the following

categories of documents to the Plaintiffs:

                 a. All NDRB decisions from 2001 to the present. The decisions will be produced

                    in accordance with a protective order that the parties plan to agree to and

                    submit for the Court’s review. Defendant will produce redacted versions of

                    decisions from 2001 to 2016; defendant will produce unredacted versions of

                    decisions from 2016 to the present, in accordance with the protective order.
Case 3:18-cv-00372-CSH Document 93 Filed 12/18/19 Page 2 of 4



    b. All training documents for the NDRB relating to training on adjudications of

       matters in which the applicant has PTSD, TBI, or symptoms thereof from

       2001 through 2014 and, to the extent not already captured in the

       administrative records produced, from 2014 to the present.

    c. All operational documents for the NDRB within the possession of the

       Defendant from 2001 to the present, including, but not limited to, documents

       concerning:

           i. The setup of the NDRB and how it functions on a daily basis;

           ii. Joint trainings of the Discharge Review Boards (“DRBs”); and

          iii. The operation of the presumption of regularity at the NDRB.

    d. Aggregate statistics on the number of individuals that were discharged by the

       Navy and Marine Corps from 2001 to the present with a less-than-Honorable

       service characterization (which, for the purposes of this case, includes

       “General” and “Other-than-Honorable” discharges but not “Bad Conduct” or

       “Dishonorable” discharges), specifically noting that an inability to produce

       this information due to the Navy or Marine Corps no longer having the

       necessary data will not be construed as a violation of this order.

    e. Aggregate statistics on the number of individuals discharged from the Navy

       and Marine Corps from 2001 to the present with a less-than-Honorable service

       characterization who later developed PTSD or other mental health conditions,

       to the extent the Navy is capable of generating this information, specifically

       noting that an inability to produce this information due to the Navy or Marine

       Corps not having tracked the necessary data will not be construed as a



                                     2
            Case 3:18-cv-00372-CSH Document 93 Filed 12/18/19 Page 3 of 4



                   violation of this order. To the extent the Navy is unable to produce this

                   category of documents by the above deadline, Defendant shall, by the

                   deadline, provide Plaintiffs with an update on the status of such production,

                   including the reasons for which the Navy was unable to produce this category

                   of documents.

       2.       The parties shall agree on a mutually convenient date for a Rule 30(b)(6)

deposition, to be held in advance of the settlement conference currently scheduled to take place

on February 19, 2020, on the following topics:

                a. NDRB trainings, including, but not limited to (1) trainings with other DRBs

                   held from 2001 to the present and (2) trainings on the implementation of the

                   Hagel, Kurta, Carson, and Riehl memoranda;

                b. Compliance with NDRB policies and federal regulations; and

                c. NDRB operations.

       3.       The parties shall continue to work in good faith to attempt to resolve any

outstanding issues upon which they do not yet agree, including those issues raised in Section II

of the December 6, 2019 Joint Status Report.



/s/ Robert M. Spector____
ROBERT M. SPECTOR
UNITED STATES MAGISTRATE JUDGE




                                                 3
       Case 3:18-cv-00372-CSH Document 93 Filed 12/18/19 Page 4 of 4




AGREED TO:

FOR PLAINTIFFS:



       By: /s/ Susan J. Kohlmann
                                               Mollie Berkowitz, Law Student Intern
       Susan J. Kohlmann, pro hac vice         Kayla Morin, Law Student Intern
       Jeremy M. Creelan, pro hac vice         Samantha Peltz, Law Student Intern
       Jeremey Ershow, pro hac vice            Blake Shultz, Law Student Intern
       Jessica A. Martinez, pro hac vice       Michael J. Wishnie, ct27221
       Nicole Taykhman, pro hac vice           Renée A. Burbank, ct30669
       Jenner & Block LLP                      Veterans Legal Services Clinic
       919 Third Avenue                        Jerome N. Frank Legal Services Organization
       New York, NY 10022-3908                 Yale Law School
       Tel: (212) 891-1678                     P.O. Box 209090
       SKohlmann@jenner.com                    New Haven, CT 06520-9090
                                               Tel: (203) 432-4800
                                               michael.wishnie@ylsclinics.org

                                               Counsel for Plaintiffs




FOR DEFENDANTS:
                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY

                                               /s/ Natalie Elicker
                                               Natalie Elicker
                                               Michelle L. McConaghy
                                               David C. Nelson
                                               Assistant U.S. Attorneys

                                               Counsel for Defendant




                                           4
